COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                       ORDER ON MOTION FOR EN BANC RECONSIDERATION

Appellate case name:      Theaola Robinson and Benji’s Special Education Academy, Inc. v.
                          Amegy Bank, N.A.

Appellate case number:    01-13-00022-CV

Trial court case number: 1271297

Trial court:              129th District Court of Harris County

Date motion filed:        March 11, 2013

Party filing motion:      Appellants



      The en banc court has unanimously voted to deny appellants’ motion for en banc
 reconsideration. It is ordered that the motion is denied.



 Judge’s signature: /s/ Evelyn V. Keyes
                  Acting for the En Banc Court*

 Date: May 31, 2013



 *En banc court consists of Chief Justice Radack and Justices Jennings, Keyes, Higley,
 Bland, Sharp, Massengale, Brown, and Huddle.